              Case 1:18-cr-00848-JSR Document 25 Filed 02/11/21 Page 1 of 1




U N I T E D ST A T E S D I S T R I C T CO U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                                         FFeb.
                                                                                                           e b. 111,
                                                                                                                  1, 22021
                                                                                                                       021
D E RI C K M U R P H Y ,
                                         M o v a nt,                                  2 1- C V - 0 1 1 2 ( J S R) ( S N)

                     - a g ai nst-                                                        1 8- C R - 0 8 4 8 ( J SR)
U NI T E D ST A T E S O F A M E RI C A ,                                  O R D E R T O A N S W E R, 2 8 U. S. C. § 2 2 5 5
                                          R es p o n d e nt.

S A R A H N E T B U R N , Unit e d St at es M a gist r at e            J u d g e:

          T h e C o urt, h a vi n g c o n cl u d e d t h at th e m oti o n br o u g ht u n d e r 2 8 U. S. C. § 2 2 5 5 s h o ul d n ot

b e su m m a ril y dis miss ed as b e i n g wit h o ut m er it, h er e b y O R D E R S th at:

          T h e C l er k of C o urt sh all el e ctr o ni c all y n otif y t h e Cri mi n al Divisi o n of t h e U. S.

A tt or n e y’s Offi c e f or t h e So ut h er n Distri ct of N e w Y or k t h at t his ord er has b e e n issu e d.

          W it hi n si xt y d ays of t h e d a te of this or d er , th e U. S. Att or n e y’s Offi c e s h all fil e a n a ns w er

or ot h er pl e a di n gs in r es p o ns e to t h e m oti o n. M o v a nt s h all h a v e t hirt y d a ys fr o m t h e d at e o n

w hi c h M o v a nt is s er v e d wit h R es p o n d e nt ’s a ns w er to fil e a r es p o ns e. A bs e nt furt h er o r d er, th e

m oti o n w ill b e co ns i d er e d f ull y su b mitt e d as of t h at d at e.

          All furt h er p a p ers fil ed or su b mitt e d f or fili n g m ust i n cl u d e t he crimi n al d o c k et n u m b er

a n d w ill b e d o c k et e d in th e c ri mi n al c as e.

S O O R D E R E D.




D at e d: F e br u ar y 1 1, 2 0 2 1
            N e w Y or k, N e w Y or k
